Case: 18-40608      Document: 00515295829         Page: 1    Date Filed: 02/03/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                      No. 18-40608                         February 3, 2020
                                                                            Lyle W. Cayce
DONG SHENG HUANG,                                                                Clerk


              Plaintiff - Appellant

v.

JALEA JOECHELLE HILL; KAREA MARIE WILLIAMS; MURPHY OIL
USA, INCORPORATED; MICHAEL WAYNE KELEMEN; RICHARD
DRICKS; CITY OF LA MARQUE; RANDALL ARAGON; CHRISTINA
BALVANTIN; 409 TOWING & RECOVERY,

              Defendants - Appellees



                  Appeals from the United States District Court
                       for the Southern District of Texas
                             USDC No. 3:15-CV-269


Before DENNIS, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM:*
       On the evening of January 5, 2014, Appellant Don Sheng Huang cashed
a lottery ticket at a gas station owned by Murphy Oil USA, Inc. (Murphy Oil),
in La Marque, Texas, purchased a new ticket, and won $5.00. He viewed the
redemption receipt to confirm the winning amount and received his $5.00.
Huang then argued with the cashiers at the teller window, Jalea Hill and


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40608     Document: 00515295829      Page: 2   Date Filed: 02/03/2020


                                  No. 18-40608

Karea Williams, over whether he could keep the player’s copy receipt for the
$5 ticket. The argument escalated, Williams shut the station’s sliding window,
and Huang called Murphy Oil customer service to complain. Huang did not
leave, and the cashier called 911. Huang drove off, but then returned to the
gas station to look for a receipt in the parking lot; he parked in front of the gas
pump for about five minutes, then drove away. As Huang was leaving, Officer
Michael Kelemen of the La Marque police department stopped him. Officer
Kelemen questioned Huang, Hill, and Williams, and Officer Richard Dricks
assisted during the investigation. Officer Kelemen then arrested Huang for
criminal trespass, though Huang insisted during and after his arrest that Hill
never asked him to leave. The Galveston County District Attorney pursued a
case against Huang on the criminal trespass charge. Huang was acquitted
after a jury trial.
      Huang then filed this suit, pro se, bringing claims under 42 U.S.C. § 1983
for violation of his Fourth and Fourteenth Amendment rights, and Texas state
law claims for false imprisonment and malicious prosecution. The defendants
included: (1) Murphy Oil; (2) Hill and Williams; (3) Officers Keleman and
Dricks; (4) Randall Aragon, the police chief; (5) the City of La Marque, Texas;
(6) Christina Balvantin, a legal secretary for the Galveston County District
Attorney’s office who was the affiant on the complaint and information filed by
the district attorney’s office to charge Huang with criminal trespass; and (7)
409 Towing & Recovery, the company that towed Huang’s car on the night of
his arrest.
      The district court dismissed Huang’s suit against Chief Aragon, Officers
Kelemen and Dricks, the City, Balvantin, and 409 Towing and Recovery. The
court concluded that (1) Officers Kelemen and Dricks were entitled to qualified
immunity, and Huang’s claims against them were frivolous under 28 U.S.C. §
1915(e)(2)(b)(ii); (2) Huang’s claim against 409 Towing & Recovery was

                                        2
     Case: 18-40608       Document: 00515295829         Page: 3    Date Filed: 02/03/2020


                                      No. 18-40608

frivolous; (3) Huang failed to state a claim against Balvantin, and his claim
against her was frivolous; and (4) Huang failed to state a claim against the
City and Chief Aragon, and his suit against them was frivolous. Huang’s
remaining claims for false imprisonment and malicious prosecution against
Murphy Oil, Hill, and Williams proceeded to trial, and a jury found in favor of
the defendants.
        Huang raises several points of error on appeal. We will address each in
turn.
        First, Huang argues that the district court erred in dismissing his claims
against Chief Aragon, Officers Kelemen and Dricks, the City, Balvantin, and
409 Towing and Recovery. We affirm those judgments for the reasons stated
by that court.
        Second, Huang argues that the district court erred in denying his
pretrial motion for summary judgment against Murphy Oil, Hill, and Williams.
We “will not review the pretrial denial of a motion for summary judgment
where on the basis of a subsequent full trial on the merits final judgment is
entered adverse to the movant.” Black v. J.I. Case Co., 22 F.3d 568, 570 (5th
Cir. 1994) (footnote omitted).         Because Huang proceeded to trial against
Murphy Oil, Hill, and Williams, and a final judgment was rendered in that
case, the district court’s denial of Huang’s pretrial motion for summary
judgment is not reviewable.
        Third, Huang asserts that because of a multitude of errors 1 the district
court erred in denying his motion for a new trial against Murphy Oil, Hill, and


        Huang claims, among other things, that he had inadequate time to review the jury
        1

charge and research and formulate objections, instructions in the jury charge were
misleading and incomplete, the jury was confused because he testified on April 12, 2018, but
was not cross-examined until the next day, that he had insufficient time in which to question
potential jurors during voir dire, that the district court erred in denying his motion for
contempt against various witnesses, and that the district court made various incorrect
evidentiary rulings.
                                             3
    Case: 18-40608    Document: 00515295829     Page: 4     Date Filed: 02/03/2020


                                 No. 18-40608

Williams. We affirm the district court’s ruling. “Courts do not grant new trials
unless it is reasonably clear that prejudicial error has crept into the record or
that substantial justice has not been done, and the burden of showing harmful
error rests on the party seeking the new trial.” Streber v. Hunter, 221 F.3d
701, 736 (5th Cir. 2000). The responsibility of providing an adequate record on
appeal falls to the party seeking review. FED. R. APP. PROC. 10. Here, the
record on appeal does not contain the full trial transcript. In fact, the only
portion of the transcript in the record on appeal containing trial testimony is
an excerpt from the cross-examination of Huang.           The discussions in the
hearing transcripts reveal that several witnesses testified at the trial,
including Officer Kelemen, Hill, Williams, and the district attorney who
prosecuted Huang’s criminal trespass case, among others. We have no record
of their testimony. The district court stated repeatedly that “the record and
the pleadings in this case speak for themselves” and the court explicitly
“rel[ied] on the record for the basis for its ruling denying the motion for a new
trial.” Having neglected to provide a complete record to this court, Huang has
precluded a thorough review of the entire trial proceedings and, therefore, we
are unable to conclude “that prejudicial error has crept into the record or that
substantial justice has not been done.” Streber, 221 F.3d at 736.
      Finally, Huang argues the district court committed several errors in its
handling of his case, including denying him e-filing privileges, denying him
leave to file a third amended complaint to add another party to the suit,
denying his motion for sanctions based on opposing counsel’s alleged violation
of a confidentiality order, admitting his medical records into evidence for
impeachment purposes, denying his motion to stay the issuance of final
judgment pending this appeal, denying his request to seal allegedly
confidential documents attached to his first amended complaint and a
summary of the confidential materials, and certifying that any appeal taken

                                       4
    Case: 18-40608     Document: 00515295829   Page: 5   Date Filed: 02/03/2020


                                No. 18-40608

would not be in good faith and therefore denying him in forma pauperis status
for the purposes of appeal. Huang also contends that the district court judge
erred in refusing to recuse himself. We have reviewed these challenges to the
extent the record is sufficient to do so, and we find no improper action on the
part of the district court.
      For the foregoing reasons, the judgment of the district court is
AFFIRMED.




                                      5